                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 1 of 15




                                          1 James W. Armstrong (No. 009599)
                                            james.armstrong@sackstierney.com
                                          2 Brian E. Ditsch (No. 009075)
                                            brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9 Attorneys for Zoe Fenn Old, as Personal
                                            Representative of the Estate of Forrest Burke Fenn
                                         10
                                         11
                                                                       UNITED STATES DISTRICT COURT
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                                                              DISTRICT OF ARIZONA
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
             FOURTH FLOOR




                                         14   Brian Erskine,                                   No. 3:20-cv-08123-PCT-JJT
SACKS TIERNEY




                                         15                      Plaintiff,
                                                    v.
                                         16
                                                                                               DEFENDANT’S MOTION FOR
                                         17 The Estate of Forrest Burke Fenn,                  AWARD OF ATTORNEYS' FEES
                                            by and through its Personal Representative,
                                         18 Zoe Fenn Old,
                                                                Defendant.
                                         19
                                         20
                                         21         Pursuant to LRCiv 54.2 and the Court’s Order [Doc 46] of February 1, 2021,

                                         22   Defendant Zoe Fenn Old, as the Personal Representative of the Estate of Forrest Burke

                                         23   Fenn (the "Estate"), hereby moves for an award of the reasonable attorneys' fees incurred in

                                         24   the successful defense this action. Based upon the following Memorandum of Points and

                                         25   Authorities and the Declarations of counsel and other Exhibits attached hereto, Ms. Old

                                         26 requests that the Estate be awarded the total sum of $98,891.57 in attorneys' fees against
                                         27   Plaintiff Brian Erskine, which includes $1,100.12 in computerized legal research charges

                                         28   paid by the Defendant.
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 2 of 15



                                          1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                          2 I.      THE ESTATE’S ELIGIBILITY FOR AN AWARD OF ATTORNEYS’ FEES
                                          3         A.     Nature of the Case
                                          4         This action was commenced by Mr. Erskine on May 26, 2020. The Complaint [Doc
                                          5 1] alleged that Mr. Fenn -- a 48-year continuous resident of Sant Fe, New Mexico --
                                          6 breached a "unilateral contract" by authoring a memoir entitled The Thrill of the Chase (the
                                          7 "Memoir") that included a poem containing clues to a treasure chest hidden by Mr. Fenn in
                                          8 the Rocky Mountains (the "Chest") which Mr. Erskine purportedly "solved."              More
                                          9 specifically, Mr. Erskine alleged that he ascertained the location of that Chest (without
                                         10 actually finding and retrieving it) somewhere between Silverton and Ouray, Colorado, and
                                         11 that he "performed" the contract by photographing a landscape in August 2018 purportedly
                                         12 matching an illustration in Mr. Fenn's Memoir. Mr. Erskine further alleged that soon
                       P.A., ATTORNEYS




                                         13 afterward, he informed Mr. Fenn of the "solution" of the Memoir's "puzzle," and that Mr.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 Fenn breached their contract when his attorney wrote Mr. Erskine on March 6, 2020 to
             FOURTH FLOOR




                                         15 explain that ownership of the treasure Chest could only be attained by actually finding the
SACKS TIERNEY




                                         16 Chest in the location Mr. Fenn hid it over ten years earlier -- not by allegedly "solving" or
                                         17 "decoding" the poem in Mr. Fenn's Memoir. 1 Shortly after the filing of Mr. Erskine's
                                         18 Complaint, the Chest was actually found by another person in Wyoming.
                                         19         On June 25, 2020, Mr. Fenn moved to dismiss the Complaint under Fed.R.Civ.P.
                                         20 12(b)(2), contending that neither general nor specific personal jurisdiction could be
                                         21 constitutionally asserted in Arizona due to the absence of any meaningful minimum
                                         22 contacts between Mr. Fenn and this State. [Doc 15] In his Reply, Mr. Fenn also contended
                                         23 that transferring this case to the District Court of New Mexico in lieu of dismissal was not
                                         24 "in the interest of justice" under 28 U.S.C. § 1631 because no colorable claim for relief had
                                         25 been shown. [Doc 31]
                                         26
                                         27         1
                                                     Counsel's letter to Mr. Erskine further explained that "Mr. Fenn has never been to
                                         28 and is entirely unfamiliar with the location in Colorado that you identify in your 'solve.'"


                                                                                          2
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 3 of 15



                                          1         B.     Judgement Upon Which the Estate Seeks a Fee Award
                                          2         Following the death of Mr. Fenn, the Court granted Defendant's Motion to Dismiss
                                          3 for lack of personal jurisdiction, denied Mr. Erskine's request for a transfer under Section
                                          4 1631, and dismissed his Complaint for breach of contract in its entirety. [Doc 46] The
                                          5 Court further "agree[d] that Defendant is entitled to seek reasonable attorneys' fees" in
                                          6 defending this action pursuant to A.R.S. § 12-341.01. [Id. at 9]
                                          7         C.     A.R.S. § 12-341.01(A) Authorizes an Award of Fees to the Estate
                                          8         Section 12-341.01(A) provides that "[i]n any contested action arising out of a
                                          9 contract, express or implied, the court may award the successful party reasonable attorneys'
                                         10 fees." Moreover,
                                         11                 According to A.R.S. § 12-341.01.B, the purpose of an award of
                                                    attorneys' fees under section A of that statute is to "mitigate the burden of
                                         12         the expense of litigation to establish a just claim or defense." Thus, A.R.S.
                       P.A., ATTORNEYS




                                         13         § 12-341.01.A is remedial in nature and such relief is equally available to
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                                    those who successfully defend an action as to those who seek affirmative
                                         14         relief.
             FOURTH FLOOR




                                         15 Schwartz v. Farmers Ins. Co. of Arizona, 166 Ariz. 33, 38 (App. 1990); see also First Nat'l.
SACKS TIERNEY




                                         16 Bank of Arizona v. Continental Bank, 138 Ariz. 194, 199-200 (App. 1983) (express
                                         17 mitigation purpose of section § 12-341.01(B) does not limit fee awards only to those who
                                         18 could not otherwise afford to litigate).     Even more pertinent here, the statute is also

                                         19 intended to encourage more careful analysis prior to filing suit, given the risk of paying the
                                         20 opponent's attorneys' fees. See American Power Products, Inc. v. CSK Auto, Inc., 242
                                         21 Ariz. 364, 369, ¶20 (Ariz. 2017); Chaurasia v. General Motors Corp., 212 Ariz. 18, 29,
                                                                                                                               2
                                         22 ¶43 (App. 2006); All-Way Leasing, Inc. v. Kelly, 182 Ariz. 213, 219 (App. 1994).
                                         23         In light of the remedial objectives of Section 12-341.01(A)-(B), it has been
                                         24 consistently construed in a liberal manner, particularly the "arising out of a contract"
                                         25 clause. See generally ARIZONA FEES MANUAL § 2.6; John C. Rambow, Note, Statutory
                                         26         2
                                                      Indeed, Mr. Fenn put the Plaintiff immediately on notice of his intention to seek an
                                         27 award of attorneys' fees under Section 12-341.01(A) in Mr. Fenn's very first substantive
                                         28 filing, his Motion to Dismiss, complete with supporting case citations. [Doc 15 at 10]


                                                                                           3
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 4 of 15



                                          1 Attorneys' Fees in Arizona: An Analysis of A.R.S. Section § 12-341.01, 24 ARIZ. L. REV.
                                          2 659, 662-65 (1982); see ML Servicing Co. v. Coles, 235 Ariz. 562, 570, ¶30 (App. 2014)
                                          3 ("meaning of 'arises out of contract' is broad for the purpose of this statute"). Thus, as in
                                          4 this case, "[e]ven when a contract is alleged by a plaintiff and the defendant successfully
                                          5 proves that there was no contract, the action is considered to have arisen out of contract
                                          6 for purposes of A.R.S. § 12-341.01." Rudinsky v. Harris, 231 Ariz. 95, 101, ¶27 (App.
                                          7 2012) (citing Lacer v. Navajo County, 141 Ariz. 392, 394 (App. 1984)), followed in ML
                                          8 Servicing Co., 235 Ariz. at 570, ¶30; accord Nolan v. Starlight Pines Homeowners Ass'n,
                                          9 216 Ariz. 482, 490, ¶36 (App. 2007) (fees may be awarded under Section 12-341.01(A) "on
                                         10 the basis that there is no contract or there has been no breach of the contract"). Moreover,
                                         11 even though it may not constitute an adjudication on the merits, a defendant (like Mr. Fenn)
                                         12 who files a successful motion to dismiss a contract action for lack of personal jurisdiction
                       P.A., ATTORNEYS




                                         13 likewise qualifies for an award of fees under the statute. Balestrieri v. Balestrieri, 232
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 Ariz. 25, 28, ¶10 (App. 2013).
             FOURTH FLOOR




                                         15 II.     THE ESTATE IS ENTITLED TO A FEE AWARD
SACKS TIERNEY




                                         16         In considering a party's entitlement to an award of attorneys' fees under Section 12-
                                         17 341.01(A)-(B), "[t]he trial judge has broad discretion in fixing the amount of the fee
                                         18 provided that 'such award may not exceed the amount paid or agreed to be paid.'" Design
                                         19 Trend Int'l Interiors, Ltd. v. Cathay Enter., Inc., 103 F.Supp.3d 1051, 1063 (D.Ariz. 2015)
                                         20 (quoting Associated Indem. Corp., v. Warner, 143 Ariz. 567, 570 (1985)).
                                         21         Among the factors to consider are (1) the "merits of the claim or defense
                                                    presented by the unsuccessful party," (2) whether the "litigation could have
                                         22         been avoided or settled and the successful party's efforts were completely
                                         23         superfluous in achieving the result," (3) whether "[a]ssessing fees against
                                                    the unsuccessful party would cause an extreme hardship," (4) whether the
                                         24         "successful party did not prevail with respect to all of the relief sought," (5)
                                                    "the novelty of the legal question presented," (6) "whether such claim or
                                         25         defense had previously been adjudicated in this jurisdiction," and (7)
                                         26         "whether the award in any particular case would discourage other parties
                                                    with tenable claims or defenses from litigating or defending legitimate
                                         27         contract issues for fear of incurring liability for substantial amounts of
                                                    attorney's fees."
                                         28


                                                                                            4
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 5 of 15



                                          1 Design Trend, 103 F.Supp.3d at 1063-64 (quoting Warner, 143 Ariz. at 570).
                                          2         A.      Mr. Erskine's Claims Lacked Merit
                                          3         In addition to finding that Mr. Erskine fell far short of establishing either of the first
                                          4 two prongs of the test for specific personal jurisdiction, the Court further concluded in its
                                          5 February 1 Order that a transfer of this case to the District Court of New Mexico was
                                          6 unjustified because Mr. Erskine's Complaint did not state a plausible claim for breach of
                                          7 contract:
                                          8         [T]here is nothing in the poem's contents that would indicate that simply
                                                    "solving" the poem's clues would in turn entitle a person to the Chest.
                                          9         Rather, the poem's fourth stanza states "Just take the chest and go in peace,"
                                         10         making it clear that any claim to the Chest's contents will be based on
                                                    actual physical possession of the Chest. Under both Arizona as well as New
                                         11         Mexico state law, unambiguous contracts are interpreted as written. ***
                                                    Plaintiff allegedly following the clues to arrive at the "correct" location thus
                                         12         does not entitle him to treasure or any other type of damages.
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 [Doc 46 at 8]
             FOURTH FLOOR




                                         15         B.      Defendant’s Litigation Efforts Were Necessary to Achieving the Result
SACKS TIERNEY




                                         16         As mentioned above, months prior to the filing of this lawsuit, Mr. Fenn's New
                                         17 Mexico counsel wrote Mr. Erskine following the dismissal of another action (Hanson v.
                                         18 Fenn, No. 1:19-cv-01124 (D. N.M. filed Dec. 2. 2019)) against Mr. Fenn by a person
                                         19 claiming to have been defrauded in his search for the Chest -- an action in which Mr.
                                         20 Erskine attempted to intervene. Counsel's letter [Doc 1, Ex.11] plainly explained why Mr.
                                         21 Erskine's own claims to the Chest were factually groundless since he never actually found
                                         22 it, yet Mr. Erskine persisted and filed suit in Arizona. Shortly thereafter, another person
                                         23 (now identified as Jack Stuef) did find and retrieve the Chest from the location Mr. Fenn
                                         24 hid it in Wyoming -- an event widely reported in the news media (with photos of the
                                         25 recovered Chest and its contents) -- yet even that fact did not dissuade Mr. Erskine from
                                         26 continuing to pursue his groundless litigation. Instead, it emboldened him to expand his
                                         27 vitriolic attacks upon Mr. Fenn by accusing Mr. Stuef of being a "sockpuppet" purportedly
                                         28 enlisted by Mr. Fenn to fabricate an end to the search for the Chest solely to swindle Mr.


                                                                                            5
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 6 of 15



                                          1 Erskine out of his reward.
                                          2         Given Mr. Erskine's misguided obstinance, there was no possible way to obtain the
                                          3 dismissal of this matter other than through Defendant's successful litigation efforts. Indeed,
                                          4 Mr. Erskine has already informed counsel that he intends to continue his ill-considered
                                          5 crusade by appealing the Court's dismissal Order to the Ninth Circuit.
                                          6         C.     Assessing Fees Against Plaintiff Would Not Cause Extreme Hardship
                                          7         In a letter to Mr. Fenn dated February 13, 2020, Mr. Erskine stated that he is a
                                          8 "finance professional and consultant." [Doc 27-1] In a subsequent filing, Mr. Erskine
                                          9 identified himself as an "investment and risk professional" and portfolio manager. [Doc
                                         10 37-1] Mr. Erskine would have the burden of proving any claim of extreme financial
                                         11 hardship from a fee award. Woerth v. City of Flagstaff, 167 Ariz. 412, 420 (App. 1990).
                                         12         D.     Defendant Prevailed with Respect to All of the Relief Sought
                       P.A., ATTORNEYS




                                         13         Mr. Erskine's breach of contract claim sought title to the treasure Chest and its
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 contents, valued at $2-3 million.       Defendant's Rule 12(b)(3) Motion resulted in the
             FOURTH FLOOR




                                         15 complete dismissal of Mr. Erskine's Complaint.
SACKS TIERNEY




                                         16         E.     Novelty of the Legal Issues

                                         17         The central legal question in this case -- whether personal jurisdiction was properly

                                         18 exercisable over Mr. Fenn -- was not novel, although made more difficult by Mr. Erskine's
                                         19 nearly incomprehensible Complaint and the "facts" relied upon in support of his
                                         20 jurisdiction claim. Moreover, Mr. Erskine greatly complicated the resolution of this matter
                                         21 by raising issues such as the transferability of this case under 28 U.S.C. § 1631, his alleged
                                         22 right to a supplemental pleading under Fed.R.Civ.P. 15(d), his opposition to the routine
                                         23 substitution of Ms. Old as the Personal Representative of Mr. Fenn's Estate, and his desire
                                         24 to join Mr. and Mrs. Fenn's Revocable Trust as a party to facilitate his perceived collection
                                         25 rights under New Mexico law.
                                         26         F.     Whether any Claims or Defenses Had Been Previously Adjudicated in
                                                           this Jurisdiction
                                         27
                                                    Once again, the central issue of personal jurisdiction had been previously (and
                                         28


                                                                                           6
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 7 of 15



                                          1 frequently) adjudicated in this jurisdiction, but was made more difficult and complicated
                                          2 for the reasons discussed above.
                                          3         G.     A Fee Award to the Estate Would not Discourage Other Parties with
                                                           Tenable Claims from Litigating Legitimate Contract Issues
                                          4
                                          5         This case was dismissed on the basis of personal jurisdiction, not the merits of Mr.
                                          6 Erskine's breach of contract claim, so any award of attorneys' fees to the Estate would not
                                          7 discourage other parties from litigating legitimate contract issues. Moreover, the Court
                                          8 expressly found that Mr. Erskine's contract claim was not tenable.
                                          9         H.     Applicable Legal Authority Supports the Estate’s Request for an Award
                                                           of the Attorneys’ Fees Incurred in Preparing this Motion
                                         10
                                         11         "Arizona law supports the recovery of attorneys' fees incurred in preparing a fee
                                         12 application." Gametech Int’l. Inc. v. Trend Gaming Sys., LLC, 380 F.Supp.2d 1084, 1101
                       P.A., ATTORNEYS




                                         13 (D.Ariz. 2005) (citing Schweiger v. China Doll Restaurant, Inc., 138 Ariz. 183, 188 (App.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 1983)). "[I]t takes considerable time in some cases for any 'reasonable and prudent lawyer'
             FOURTH FLOOR




                                         15 to prepare an attorney's fees application which 'militates the burden of the expense of
SACKS TIERNEY




                                         16 litigation to establish a just claim or just defense' for the prevailing party." Id. (citing
                                         17 Warner, 143 Ariz. at 569). Thus, "[i]ncluding the reasonable time to prepare an attorney's
                                         18 fees application in an award of attorney’s fees to the prevailing party furthers the purpose
                                         19 of awarding such fees and does not constitute a windfall or double recovery." Id.
                                         20 II.     THE AMOUNT OF FEES REQUESTED IS REASONABLE
                                         21         In assessing the "reasonableness" of the amount of attorneys' fees for which an
                                         22 award is requested,
                                         23                 The beginning point ... is the determination of the actual billing rate
                                         24         which the lawyer charged in the particular matter. *** Unlike public-rights
                                                    litigation, and contingent-fee litigation, ... in corporate and commercial
                                         25         litigation between fee-paying clients, there is no need to determine the
                                                    reasonable hourly rate prevailing in the community for similar work
                                         26
                                                    because the rate charged by the lawyer to the client is the best indication of
                                         27         what is reasonable under the circumstances of the particular case.

                                         28


                                                                                           7
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 8 of 15



                                          1 Schweiger, 138 Ariz. at 187-88, followed in Design Trend, 103 F.Supp.3d at 1064. This
                                          2 case, of course, concerned a matter of commercial litigation (namely, the alleged breach of
                                          3 a unilateral contract) and as indicated in the attached Declarations of its undersigned
                                          4 counsel, the Estate was charged (and agreed to pay) a reduced amount of Sacks Tierney
                                          5 P.A.'s normal and customary prevailing hourly rates for one of the attorneys who worked
                                          6 on the successful defense of Mr. Erskine's Complaint, as well as the normal and customary
                                          7 hourly rates of Sommer Karnes & Associates.
                                          8         As further explained in the benchmark opinion from the Schweiger case, the
                                          9 prevailing party is "'entitled to recover a reasonable attorney's fee for every item of service
                                         10 which, at the time rendered, would have been undertaken by a reasonable and prudent
                                         11 lawyer to advance or protect his client's interest in the pursuit' of a successful [outcome]."
                                         12 138 Ariz. at 188 (quoting Twin City Sportservice v. Charles O. Finley & Co., 676 F.2d
                       P.A., ATTORNEYS




                                         13 1291, 1313 (9th Cir.), cert. denied, 459 U.S. 1009 (1982)). 3 Moreover, Schweiger gave
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 particular emphasis to the overall results obtained by the prevailing party, in addressing
             FOURTH FLOOR




                                         15 whether time spent on unsuccessful issues may be compensable:
SACKS TIERNEY




                                         16         [O]ne claim for relief may involve related legal theories. "Much of
                                                    counsel's time will be devoted generally to the litigation as a whole, making
                                         17
                                                    it difficult to divide the hours expended on a claim-by-claim basis."
                                         18         Hensley v. Eckerhart, [461 U.S. 424, 435 (1983)]. Thus, where a party has
                                                    accomplished the result sought in the litigation, fees should be awarded for
                                         19         time spent even on unsuccessful legal theories.
                                         20
                                         21         3
                                                      Attorneys' fees are also recoverable for time spent in "thinking about the case and
                                         22 how what is sought relates to an appropriate theory of defense. Courts rarely see time
                                         23 entries for thinking about the case, yet every lawyer worth his salt spends time doing that.
                                            Those entries ought not be reduced on the theory that the task described could be done
                                         24 faster without recognizing that more than the precise task listed was involved." First
                                            Interstate Bank of Arizona, N.A. v. Simon, 159 Ariz. 91, 92 (App. 1988). Computerized
                                         25
                                            legal research charges may also be recovered as an element of an award of attorneys' fees
                                         26 under Section 12-341.01(A). Ahwatukee Custom Estates Mgt. Ass’n, Inc. v. Bach, 193
                                            Ariz. 401, 404-05, ¶10 (1999), followed in 11333, Inc. v. Certain Underwriters at Lloyd’s
                                         27 London, 2018 WL 1576863, at *2 (D.Ariz. March 30, 2018); In re Liquidation of AZTAR
                                         28 Cas. Co., 189 Ariz. 27, 28-29 (App. 1996).


                                                                                           8
                                                  Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 9 of 15



                                          1 Schweiger, 138 Ariz. at 189, followed in Orfaly v. Tucson Symphony Society, 209 Ariz.
                                          2 260, 266-67, ¶24 (App. 2004).       In other words, "[l]itigants in good faith may raise
                                          3 alternative legal grounds for a desired outcome, and the court's rejection of or failure to
                                          4 reach certain grounds is not a sufficient reason for reducing a fee. The result is what
                                          5 matters." Hensley, 461 U.S. at 435 (emphasis added).
                                          6         A.     Time and Labor Required of Counsel
                                          7         The attorneys at the two law firms employed by the Defendant billed a total of 248.2
                                          8 hours in the successful defense of Plaintiff’s Complaint.      See Armstrong Decl., ¶12;
                                          9 Sommer Decl., ¶13. Major billable projects included (i) analyzing Mr. Erskine's confusing
                                         10 and voluminous pleadings, (ii) investigating the facts underlying Plaintiff's "unilateral
                                         11 contract" claim, (iii) researching and drafting Defendant's successful Motion to Dismiss
                                         12 and Reply, (iv) preparing the Declarations in support of that Motion, (v) responding to
                       P.A., ATTORNEYS




                                         13 Plaintiff's Motions to Supplement the Complaint, Motion to Transfer Jurisdiction, Motion
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 to Substitute Party, and improper letters to the Court, and (vi) researching and preparing
             FOURTH FLOOR




                                         15 the instant fee motion and its supporting documentation.
SACKS TIERNEY




                                         16         B.     Novelty and Difficulty of the Questions Presented
                                         17         While the question of whether personal jurisdiction existed in this case was not
                                         18 particularly novel, the same cannot be said for Mr. Erskine's convoluted "unilateral
                                         19 contract" claim. Moreover, the resolution of this matter was made considerably more
                                         20 difficult by the collateral issues unnecessarily raised by Mr. Erskine, as discussed in
                                         21 Section I.E above.
                                         22         C.     Skill Requisite to Perform the Legal Services Properly
                                         23         The successful defense of this case required strategic planning and coordination,
                                         24 diligence, perseverance, patience, and creative thinking.      Mr. Erskine’s response to
                                         25 Defendant’s personal jurisdiction motion was unfocused and included repeated and ever
                                         26 changing arguments over the purported "merit" of his breach of contract claims, as well as
                                         27 a flurry of ancillary and largely irrelevant motions and other filings concerning
                                         28 supplemental pleadings, "settlement" terms, his unnecessary and heavy-handed efforts to


                                                                                          9
                                                 Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 10 of 15



                                          1 personally serve Ms. Old (who had already appeared in the action) and a resulting bar
                                          2 complaint against Karl Sommer (since dismissed as groundless), New Mexico post-death
                                          3 community property liability and collection law, the "Gold Clause," and other obscure
                                          4 issues. Mr. Erskine's dense, antagonistic, and rambling writing style (often accompanied
                                          5 by pages and pages of exhibits) further increased defense counsel’s work in simply trying
                                          6 to figure out what Mr. Erskine was saying most of the time.
                                          7         D.     Preclusion of Other Employment by Counsel
                                          8         As noted above, Sacks Tierney and Sommer Karnes & Associates billed a total of
                                          9 248.2 hours in the successful defense of Plaintiff's Complaint. Both firms are highly
                                         10 regarded in the field of commercial litigation, and the attorneys involved in this action
                                         11 were required to schedule around other client matters. The time devoted to this case
                                         12 represented billable hours that neither firm could devote to other matters.
                       P.A., ATTORNEYS




                                         13         E.     Customary Fees Charged in Matters of this Type
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14         James Armstrong, a shareholder in Sacks Tierney, was the principal draftsman and
             FOURTH FLOOR




                                         15 strategist for most of the Defendant's motion and other papers in this case.            Mr.
SACKS TIERNEY




                                         16 Armstrong's normal and customary hourly rate in commercial litigation matters like this
                                         17 one is $480, but he agreed to a reduced hourly rate of $425 for this case. Armstrong Decl.,
                                         18 ¶9. Mr. Armstrong was assisted by his co-shareholder, Brian Ditsch, who was billed at his
                                         19 normal and customary hourly rate of $420, with the exception of his work in June 2020,
                                         20 which was billed at a reduced hourly rate of $400. Id., ¶10. Karl Sommer, Defendant’s
                                         21 longstanding personal attorney in Santa Fe, also billed a reduced hourly rate of $250 in
                                         22 likewise assisting in the successful defense of this case. Sommer Decl., ¶12.
                                         23         F.     Whether the Contracted Fee is Fixed or Contingent
                                         24         The attorneys' fees billed in this matter were based upon fixed hourly rates.
                                         25         G.     Time Limitations Imposed by the Client or Circumstances
                                         26         There were no time limitations in this matter other than those imposed by the Rules
                                         27 of Civil Procedure.
                                         28


                                                                                          10
                                                 Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 11 of 15



                                          1         H.     Amount of Money or Value of the Rights Involved,
                                          2                and the Results Obtained.

                                          3         Mr. Erskine himself valued the treasure Chest and its contents at $2-3 million, an
                                          4 amount the Estate believes to be reasonably accurate. [Doc 39-3, Ex. 1] As a result of the
                                          5 Court’s February 1 Order, Mr. Erskine's Complaint was dismissed in its entirety and he
                                          6 was awarded no relief. In addition, this was the third unsuccessful lawsuit against Mr. Fenn
                                          7 by disgruntled searchers for the Chest, and it was important to the Estate that Mr. Fenn's
                                          8 legacy be protected by vigorously defending the groundless claims against him. It was also
                                          9 important that this case be dismissed (albeit without prejudice) in order to require Mr.
                                         10 Erskine to (hopefully) pause and reconsider commencing a new lawsuit in another state.
                                         11         I.     Experience, Reputation, and Ability of Counsel
                                         12         As described in the attached Declarations of counsel, the three attorneys for which
                       P.A., ATTORNEYS




                                         13 fees are sought have more than 100 combined years of experience and ability in
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 commercial litigation, including matters involving personal jurisdiction issues.          See
             FOURTH FLOOR




                                         15 Armstrong Decl., ¶¶1-2; Sommer Decl., ¶1.
SACKS TIERNEY




                                         16         J.     "Undesirability" of the Case
                                         17         Other than having to litigate against a pro se plaintiff unfamiliar with the governing
                                         18 procedures of the Court, there were no aspects of this case that could be characterized as
                                         19 “undesirable.”
                                         20         K.     Nature and Length of the Attorney-Client Professional Relationship
                                         21         Mr. Fenn engaged Sacks Tierney to represent him in this matter after the Complaint
                                         22 was served in June 2020, due to Mr. Erskine’s ill-conceived decision to file his lawsuit in
                                         23 Arizona. No professional relationship existed between the Defendant and Sacks Tierney
                                         24 prior to that date. Mr. Fenn also engaged Sommer Karnes & Associates to represent him in
                                         25 this matter in June 2020. Mr. Sommer has had a longstanding professional relationship
                                         26 with Mr. Fenn and his family for six years.
                                         27
                                         28


                                                                                          11
                                                   Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 12 of 15



                                          1           L.    Awards in Similar Actions
                                          2           The Estate is unaware of any other actions similar to this one, nor of any fee awards
                                          3 in any such actions.
                                          4           M.    Other Matters Deemed Appropriate
                                          5           To avoid even an appearance of excessive, duplicative, or unreasonable charges,
                                          6 Sacks Tierney has not included among the fees claimed herein the work performed in this
                                          7 case by two of its paralegals and an associate attorney. Various other tasks have also not
                                          8 been charged or the time reduced. In addition, prior to the Court's Order of dismissal,
                                          9 counsel had researched and drafted (but not yet filed) a motion to strike Mr. Erskine's
                                         10 inflammatory, disrespectful, and wholly improper letter to the Court [Doc 40] of December
                                         11 17, 2020, with a request for sanctions. Although that motion was prudently undertaken by
                                         12 counsel to protect their client’s interests, attorneys' fees have not been sought for that
                       P.A., ATTORNEYS




                                         13 effort.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 III.      CONCLUSION
             FOURTH FLOOR




                                         15           This case should have been decided solely on the issues of personal jurisdiction
SACKS TIERNEY




                                         16 raised in the Motion to Dismiss filed by Mr. Fenn more than seven months ago. Instead,
                                         17 Mr. Erskine chose to greatly and unnecessarily expand the scope, expense, and burden of
                                         18 litigation with a series of unfounded filings and an increasingly caustic personal assault
                                         19 upon Mr. Fenn and his family. For all of the reasons discussed above, and particularly in
                                         20 light of the outstanding results obtained, Mr. Fenn's Estate respectfully asks that reasonable
                                         21 attorneys' fees be awarded under Section 12-341.01(A)-(B) in the sum of $98,891.57.
                                         22
                                         23                 DATED this 12th day of February, 2021

                                         24                                             SACKS TIERNEY P.A.
                                         25
                                                                                         /s/ James W. Armstrong
                                         26                                             James W. Armstrong
                                                                                        Brian E. Ditsch
                                         27
                                         28


                                                                                           12
                                              Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 13 of 15



                                          1                                   SOMMER KARNES & ASSOCIATES
                                          2
                                                                              /s/ Karl H. Sommer
                                          3
                                                                              Karl H. Sommer
                                          4
                                                                              Attorneys for Zoe Fenn Old, as Personal
                                          5                                   Representative of the Estate of Forrest Burke
                                                                              Fenn
                                          6
                                          7
                                          8
                                          9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                 13
                                                 Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 14 of 15



                                          1                          CERTIFICATION OF CONSULTATION
                                          2         Pursuant to LRCiv 54.2(d)(1), I hereby certify that on Friday morning, February 12,
                                          3 2021, counsel for Defendants Forrest Fenn, deceased, and for Zoe Fenn Old, Personal
                                          4 Representative for the Estate of Forrest Burke Fenn, personally consulted (by telephone)
                                          5 with Plaintiff Brian Erskine concerning disputed issues related to defendants' claim for
                                          6 attorneys' fees pursuant to A.R.S. § 12-341.01. The participating attorneys were James
                                          7 Armstrong, Brian Ditsch and Karl Sommer. Despite personal consultation and good faith
                                          8 efforts, defense counsel and Plaintiff Brian Erskine were not bale to successfully resolve
                                          9 any disputed issues relating to attorneys' fees.
                                         10
                                         11                                                     /s/ Brian E. Ditsch
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                           14
                                                 Case 3:20-cv-08123-JJT Document 49 Filed 02/12/21 Page 15 of 15



                                          1                                CERTIFICATE OF SERVICE
                                          2         I hereby certify that on February 15, 2021, I electronically transmitted the foregoing
                                          3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                          Brian Erskine
                                                                                 1338 Sabatina Street
                                          7
                                                                               Prescott, Arizona 86301
                                          8                                        Plaintiff pro per

                                          9
                                         10                                                          /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13 [2937438]
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                          15
